Title: Abigail Adams to John Adams, 15 August 1774
From: Adams, Abigail
To: Adams, John


     
      Braintree August th 15 1774
     
     I know not where this will find you whether upon the road, or at Phylidelphia, but where-ever it is I hope it will find you in good Health and Spirits. Your Journey I immagine must have been very tedious from the extreem heat of the weather and the dustiness of the road’s. We are burnt up with the drouth, having had no rain since you left us, nor is there the least apperance of any. I was much gratified upon the return of some of your Friends from Watertown who gave me an account of your Scocial Dinner, and friendly parting. May your return merrit, and meet with the Gratefull acknowledgments of every well wisher to their Country. Your task is difficult and important. Heaven direct and prosper you. I find from Mr. A——r of B——r that the chief Justice is determined to take his Seat, and that the court shall proceed to Buisness if posible, even tho the Sheriff should be obliged to return no other but the late addressers. He talks as he always used to—sometimes one thing sometimes an other, pretends the money would not have been collected in that town for the congress if he had not exerted himself, tho it seems he staid till the eleventh hour, and it did not get to town before you left it. I found by a hint he dropd that he used all his influence to surpress the Nonconsumption agreement which some of them had drawn up to sign, and that he has in-listed himself intirely under the influence of the chief Justice. He also expresses great Bitterness against Colonel Warren of Plymouth for encourageing young Morton to setle there—seem’s gratified with the thought of his loosing his place, &c.—So much for politicks—now for our own Domestick affairs. Mr. Rice came this afternoon. He and Mr. Thaxter are setled over at the office. Crosby has given up the School, and as it is to move to the other parish Mr. Rice cannot have it. I must therefore agree with them to take the care of John, and school him with them, which will perhaps be better for him than going to the Town School. I shall reckon over every week as they pass, and rejoice at every Saturday evening. I hope to hear from you by Mr. Cunningham when he returns tho I know not when that will be but he was so kind as to send me word that he was going and would take a letter for me.
     Our little ones send their Duty to their Pappa, and the Gentlemen their respects—and that which at all times and in all places evermore attends you is the most affectionate regard of your
     
      Abigail Adams
     
    